Fourth Court of Appeals
                                       San Antonio, Texas
                                              February 6, 2014

                                           No. 04-14-00071-CV

                                   EX PARTE Rudolfo GARCIA Jr.

                                  Original Habeas Corpus Proceeding1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

         On January 31, 2014, relator filed an original pro se petition for writ of habeas corpus.
The court has considered relator’s petition and is of the opinion that relator is not entitled to the
relief sought. Accordingly, the petition for writ of habeas corpus is DENIED. See TEX. R. APP. P.
52.8(a). The court’s opinion will issue at a later date.

           It is so ORDERED on February 6, 2014.




                                                            _________________________________
                                                            Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of February, 2014.



                                                            ___________________________________
                                                            Keith E. Hottle
                                                            Clerk of Court




1
 This proceeding arises out of Cause No. 2001EM500717, styled In the Interest of G.L.G., A Child, pending in the
407th Judicial District Court, Bexar County, Texas, the Honorable Jim Rausch presiding.